Citation Nr: 0715226	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  96-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 10 percent disabling.

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.

Entitlement to a rating in excess of 30 percent for left knee 
disability during the periods prior to November 26, 1996, and 
beginning January 1, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Thereafter, jurisdiction over the case 
was transferred to the Indianapolis, Indiana RO.  The May 
1995 rating decision continued the assigned 10 percent 
ratings for the veteran's service-connected disabilities of 
the left shoulder and bilateral knees.    

When the case was last before the Board in August 2003, it 
was remanded for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is manifested by arthritis with pain on motion; the veteran 
does not have limitation of motion of the left arm to 25 
degrees from the side, fibrous union of the humerus, nonunion 
of the humerus, loss of head of the humerus, or ankylosis of 
the scapulohumeral artliculation.  

2.  The veteran's service-connected right knee disability is 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; there is no lateral instability or recurrent 
subluxation of the right knee joint and the veteran does not 
experience frequent episodes of locking, pain and effusion 
into the right knee joint.

3.  For the period prior to November 26, 1996, the veteran's 
service-connected left knee disability was manifested by 
limitation of motion; extension was not limited to more than 
5 degrees and flexion was not limited to less than 60 
degrees; there was no lateral instability or recurrent 
subluxation of the right knee joint and the veteran did not 
experience frequent episodes of locking, pain and effusion 
into the right knee joint.

4.  For the period beginning January 1, 1998, the veteran's 
service-connected left knee disability has been manifested by 
a total knee replacement (prosthesis); extension has not been 
limited to more than 5 degrees and flexion has not limited to 
less than 60 degrees; there has been no lateral instability 
or recurrent subluxation ; and neither severe pain nor 
weakness has been present.  


CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability does not warrant 
more than the currently assigned evaluation of 10 percent.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 
(2006).

2.  The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 10 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2006).

3.  The veteran's left knee disability does not warrant more 
than the currently assigned evaluation of 30 percent for the 
periods prior to November 26, 1996, and beginning January 1, 
1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5055, 5257-5262 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that veteran's claims were initially 
adjudicated before the enactment of the VCAA.  He was 
provided the required notice, to include notice that he 
should submit any pertinent evidence in his possession, by a 
January 2005 letter.  The veteran was provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating in the November 2006 supplemental 
statement of the case.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  In addition, he has been afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the pertinent 
implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in November 2006.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.



Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

A January 1995 VA exam report notes that the veteran 
complained of a painful shoulder.  He stated that he cannot 
lift his shoulder above his head.  Exam revealed no swelling 
of the shoulder.  The left shoulder had forward flexion to 90 
degrees, extension to 90 degrees, abduction to 90 degrees, 
and zero degrees of external rotation.  Knee exam revealed 
slight puffiness at the medial and lateral aspects of the 
knees.  There was no subluxation or locking of the knees.  
Mild crepitation was noted in both knees.  Range of motion 
testing of the knees revealed flexion to 140 degrees.  

In May 1995 the veteran underwent surgery to repair his left 
rotator cuff tendon.  

In September 1995 the veteran underwent arthroscopic surgery 
on his left knee.

A January 1996 private medical record notes that the veteran 
underwent diagnostic arthroscopy of the right knee.  The 
postoperative diagnosis was degenerative arthritis of the 
right knee.  

A February 1996 VA examination report notes no subluxation or 
lateral instability of the knee.  It is not clear which knee.  
Flexion of the knees was to 136 degrees, bilaterally, with 
pain during the last two or three degrees.  The shoulders had 
90 degrees of extension, and 140 degrees of abduction on the 
left.  X-ray studies of the knees revealed very early 
arthritic changes involving the medial compartment of both 
knee joints.

The veteran underwent a total left knee replacement 
arthroplasty in November 1996.  The postoperative diagnosis 
was severe degenerative joint disease of the left knee.  

A January 1998 private medical record notes that the veteran 
denied knee pain or difficulty in ambulation.  He also denied 
giving way of the knee.  On exam there was tenderness to 
palpation of the thigh and knee.  There were no laxity of the 
joint and no effusion.  Right knee range of motion was within 
normal limits.  

The report of a January 1998 VA examination notes that the 
veteran complained of right knee pain, as well as 
patellofemoral grating and some numbness.  On exam the 
veteran had a normal gait.  The right knee range of motion 
was from zero to 140 degrees.  There was no effusion or 
instability whatsoever.  The left knee showed no instability, 
locking, effusion, patellofemoral grating, clicking, or 
apprehension.  The veteran had normal laxity secondary to the 
total knee replacement.  Exam of the shoulders revealed 
abduction to 90 degrees without pain.  Active and passive 
range of motion was full, bilaterally.  X-ray studies 
revealed no arthritis in the left shoulder.  X-ray studies of 
the right knee showed mild narrowing of both compartments and 
advanced degenerative changes in the patellofemoral joint.  
X-ray studies of the left knee showed a total knee 
replacement with a patellar button, with no evidence of any 
complicating factors.  

A December 1999 VA examination report notes that the 
shoulders were symmetrical with no atrophy or deformity.  
There was no tenderness.  Active range of motion of the left 
shoulder revealed 120 degrees of abduction, 100 degrees of 
forward flexion, 60 degrees of external rotation, and 
internal rotation of 75 degrees.  Passive range of motion 
revealed abduction to 145 degrees, forward flexion to 110 
degrees, external rotation to 60 degrees, and internal 
rotation to 80 degrees.  The power of the shoulder movements 
against resistance was good, and without pain.  There was no 
neurological deficit in the upper extremities.  The right 
knee exam revealed normal alignment with mild valgus of 15 
degrees.  There were effusion and swelling in the knee, with 
crepitation.  The ligaments were stable.  Lachman's test was 
negative.  There was tenderness over the patella.  Range of 
motion of the right knee was from zero to 130 degrees.  The 
left knee exam revealed a surgical scar, consistent with a 
total knee arthroplasty.  There was no effusion, and the 
ligaments were stable.  There was no tenderness.  Range of 
motion of the left knee was from zero to 125 degrees.  There 
was mild atrophy of the quadriceps and of the calf muscles.  
X-ray studies of the knees revealed mild arthritis of the 
right knee and total knee prosthesis of the left knee.  There 
was no evidence of knee instability or incoordination.  There 
was some functional loss in the left knee because of 
limitation of motion as well as muscle atrophy.  There was no 
arthritis in the shoulder.  The examiner opined that it is 
not possible to distinguish the manifestations of the 
service-connected disabilities from those of the nonservice-
connected disabilities.  The examiner further opined that it 
is not likely that the atrophy found in the left leg was 
caused or chronically worsened by the service-connected right 
or left knee disabilities.

A September 2000 VA expert opinion states that the veteran's 
Osgood-Schlatter's disease did not cause or aggravate 
degenerative arthritis of the veteran's right knee, which was 
diagnosed during the December 1999 VA examination.

A February 2001 VA exam report notes that the veteran 
complained of pain in both knees and weakness in the right 
knee.  Right knee flexion was from zero to 100 degrees, with 
no pain in the knee.  Left knee flexion was from zero to 90 
degrees, also without pain.  Extension was to zero degrees, 
bilaterally.  There was no subluxation, displacement, or 
instability of either knee joint.  Shoulder range of motion 
was as follows:  left shoulder flexion was from zero to 170 
degrees, abduction was from zero to 170 degrees, external 
rotation was from zero to 90 degrees, and internal rotation 
was from zero to 90 degrees.  

A March 2001 VA fee-basis examination report notes that the 
veteran's left knee was weaker than before.  Exam revealed 
normal alignment of the left knee.  There was no effusion or 
warmth.  There was mild tenderness anteriorly.  The ligaments 
were stable.  McMurray and drawer tests were negative.  
Quadriceps muscle tone was diminished, and there was some 
calf atrophy.  Range of motion was from zero to 120 degrees.  

A June 2004 VA exam report notes that the veteran underwent a 
total left knee arthroplasty in 1996.  He complained of a 
lack of sensation from the left knee to the distal tibia.  He 
stated that he can walk about one block before he develops 
significantly increased pain in his left knee.  He underwent 
arthroscopic knee surgery on his right knee in 1995, and 
denied current right knee pain.  He underwent left shoulder 
arthroscopic surgery due to a rotator cuff tear.  Physical 
examination revealed intact bilateral foot sensation.  There 
was profound paresthesias overlying the circumferential 
proximal to distal tibia on the left.  He had intact motor 
strength throughout his lower extremities.  Knee range of 
motion was zero degrees to 130 degrees on the right and three 
degrees to 110 degrees on the left.  He had no medial or 
lateral joint line tenderness bilaterally, and no pain with 
patellar shrug or grind.  The knees were stable to Lachman 
and posterior drawer examination, as well as with respect to 
medial and lateral collateral ligaments.  Exam of the left 
shoulder revealed intact left upper extremity sensation.  
Strength was 5/5 and range of motion testing revealed 170 
degrees of active forward flexion and 85 degrees in 
internal/external rotation.  

A February 2005 VA exam report notes that the veteran 
complained of bilateral knee and left shoulder pain.  On exam 
there was diffuse atrophy throughout both shoulders.  Range 
of motion testing revealed 135 degrees of forward flexion and 
45 degrees of external rotation.  Passive range of motion was 
135 degrees of forward flexion, 90 degrees of external 
rotation and 70 degrees of internal rotation.  Repetitive 
range of motion was 135 degrees of forward flexion, 90 
degrees of external rotation and 70 degrees of internal 
rotation without pain or crepitus.  He had good muscle 
strength throughout the shoulder.  Knee range of motion was 
110 degrees of flexion, bilaterally.  He had significant 
patellofemoral crepitus on the right, which was objectively 
painful.  The right knee was otherwise stable.  The left knee 
had no significant crepitus.  Overall, stability of both 
knees was normal.  

The report of a February 2006 VA exam notes that the veteran 
complained of bilateral knee pain.  He rated his left knee 
pain as 6/10 and his right knee pain as 4/10.  The veteran 
stated that he can no longer run or jog and cannot kneel on 
the left knee.  He can walk only a quarter of a mile and 
stand for about an hour due to bilateral knee pain.  The 
veteran did not complain of significant pain in his left 
shoulder.  He said that jerky, sudden motions cause fleeting 
pain.  

Physical exam of the left knee revealed range of motion from 
zero to 100 degrees.  The right knee range of motion was from 
zero to 125 degrees.  The left knee displayed no effusion, 
clicking, or instability.  The patella was stable on the left 
knee without any subluxation.  There was some atrophy of the 
left thigh in comparison to the right.  The right knee 
displayed lateral subluxation of the patella.  There was 
moderate to significant pain upon manipulation of the right 
patella.  There was no joint effusion in the right knee, but 
there was a positive McMurray click.  The collateral and 
cruciate ligaments were intact.  Anterior drawer sign and 
posterior drawer sign were absent bilaterally.  Repetitive 
motion testing of the right knee against gravity revealed 
that the veteran could complete 10 repetitions; however, he 
lost about 10-15 degrees of flexion of the knee at the end of 
the 10 repetitions.  There was also about five degrees of 
loss of extension with mild pain following the repetition.  
There were no signs of fatigability.  Range of motion testing 
of the left knee with the prosthesis intact revealed 
persistent range of motion with 10 repetitions.  There was no 
loss of motion or significant fatigability on repetitive 
motion.  Exam of the left shoulder revealed no palpable 
tenderness, no swelling, and no noticeable weakness of the 
shoulder muscles.  Abduction was to 120 degrees, without any 
significant loss of motion, and internal rotation was 20 
degrees.  All other ranges of motion in the shoulder were 
normal.  Muscle strength testing revealed quadriceps to be 
4/5 on the left and 5/5 on the right; hamstrings were 5/5, 
bilaterally.  

X-ray studies revealed that the left knee total joint 
replacement was intact and in good position.  There was no 
evidence of loosening, breaking, or fatigue fractures.  X-ray 
studies of the right knee showed a mild degenerative tear of 
the medial joint line; there were no loose bodies, but the 
right patella was subluxed laterally and in a fixed position.  
X-ray study of the left shoulder showed bony reattachment of 
the rotator cuff with no evidence of separation.  There was 
no major loss of articulation of the left shoulder.  There 
might be a small spur on the distal acromion, and there was 
some narrowing of the acromioclavicular joint.  Repetitive 
motion of the shoulder showed no loss of motion after 10 
repetitions.  The diagnoses were stable left shoulder, 
persistent left knee pain due to quadriceps weakness, and 
right knee pain due to internal derangement and chronic 
subluxation of the right patella.

A June 2006 addendum to the February 2006 VA examination 
notes that the veteran's service-connected disabilities of 
the left shoulder and both knees would limit his ability to 
work in that he could not perform any task that required 
overhead reaching, repetitive movements of the left arm, 
walking for more than a quarter mile, standing for more than 
an hour, or lifting more than 25 pounds.  The examiner opined 
that the veteran could work in a sitting position.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Analysis

I.  Left Shoulder Disability 

The veteran's left shoulder disability is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides that arthritis will be rated on 
limitation of motion of the part affected.

Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Under that code, a 20 percent 
rating is warranted for limitation of the major or minor arm 
at shoulder level.  A higher evaluation of 30 percent is 
warranted for limitation of motion of the major arm midway 
between the side and shoulder level.  A 40 percent rating is 
warranted for limitation of motion of the major arm to 25 
degrees from side.  

The medical evidence of record consistently shows that the 
veteran's right shoulder displays greater range of motion 
than that required for a compensable rating under Diagnostic 
Code 5201.  The veteran's right arm motion is not limited to 
shoulder level.  At the February 2005 VA examination the 
veteran had full external rotation to 90 degrees, and nearly 
full internal rotation, which was to 70 degrees.  In 
addition, repetitive motion revealed the same ranges of 
motion without pain or crepitus.  He had good muscle strength 
throughout the shoulder.  At the most recent VA exam in 
February 2006, the veteran displayed 120 degrees of 
abduction, without any significant loss of motion, and 
internal rotation of 20 degrees.  All other ranges of motion 
were normal.  There was no additional loss of motion after 10 
repetitions of motion.  The diagnosis was stable left 
shoulder.  The veteran is limited in his activities due to 
his shoulder pain and he has some loss of motion compared to 
the previous examination; however, in sum, the veteran's 
shoulder disability does not warrant a compensable rating 
under Diagnostic Code 5201, or  more than the currently 
assigned 10 percent rating under Diagnostic Code 5003.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any other diagnostic code but has 
found none.  The veteran's shoulder is not ankylosed; he does 
not have impairment of the humerus such as loss of head, 
nonunion, fibrous union, or recurrent dislocation of such; 
and he does not have nonunion or malunion of the clavicle or 
scapula.  

II.  Bilateral Knee Disability

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

A.  Right Knee Disability

The veteran's right knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  However, the medical evidence consistently indicates 
that the veteran's right knee is stable.  Although the 
February 2006 VA examination disclosed lateral subluxation of 
the patella, the knee joint itself was not found to have 
subluxation or lateral instability.  Therefore, the Board 
concludes that the disability does not warrant a compensable 
rating under Diagnostic Code 5257.

A review of the medical evidence of records shows that the 
veteran has displayed full to nearly full extension of the 
right knee on all range of motion tests.  On no occasion has 
the veteran been found to have limitation of extension to 
more than 5 degrees.  The more recent examiners have 
generally noted no atrophy, no effusion, and no evidence of 
fatigability such as would indicate additional functional 
impairment of the right knee.  Although the February 2006 VA 
exam report notes a loss of about five degrees of extension 
with mild pain following 10 repetitions, none of the medical 
evidence identifies pain resulting in limitation of extension 
to more than five degrees.  In fact, the February 2006 VA 
examiner stated that the veteran did not exhibit any evidence 
of any fatigability of the joint following active motion of 
the right knee.  Therefore, it is clear that the left knee 
disability does not meet the criteria for a 10 percent rating 
under Diagnostic Code 5261.

The medical evidence consistently shows that the veteran has 
nearly full flexion of the right knee; in fact, at the 
February 2006 VA exam he was able to flex his knee to 125 
degrees.  At the June 2004 VA exam, flexion was to 130 
degrees and in February 2001 flexion was to 100 degrees 
without pain.  As noted above, there is no evidence of 
increased functional impairment due to incoordination, 
weakness or pain.  Although he has some pain, and the 
February 2006 examiner specifically noted that he was able to 
do 10 repetitions against resistance with a loss of about 10-
15 degrees of flexion at the end of the repetitions, it is 
clear that flexion of the knee is not limited to less than 60 
degrees.  Therefore, the disability does not meet the 
criteria for a 10 percent rating under Diagnostic Code 5260.  

The combination of arthritis in the right knee and limitation 
of motion to a noncompensable degree warrants a 10 percent 
rating under Diagnostic Code 5003.  Therefore, the Board 
concludes that the disability is appropriately rated as 10 
percent disabling, although it should be rated under 
Diagnostic Code 5003 rather than Diagnostic Code 5257.

The Board has considered whether there is any other schedular 
basis for assigning more than a 10 percent rating for the 
disability but has found none.  In particular, the Board 
notes that the medical evidence does not show frequent 
episodes of locking, pain or effusion into the joint, as 
required for a higher rating under Diagnostic Code 5258.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

B.  Left Knee Disability

For the period prior to November 26, 1996, the veteran's left 
knee disability was rated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257; however, all of the 
evidence throughout the period of this claim shows that there 
is no lateral instability or recurrent subluxation of the 
veteran's left knee.  Therefore, the disability does not 
warrant a compensable rating under Diagnostic Code 5257.  

Moreover, the objective evidence for this period shows that 
the veteran had no limitation of extension and very little 
limitation of flexion.  In addition, none of the medical 
evidence for this time period identifies pain, 
incoordination, weakness or fatigability resulting in 
additional limitation.  Therefore, it is clear that more than 
a 30 percent rating is not warranted on the basis of 
limitation of motion of the knee.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation for the left knee 
disability for the period prior to November 26, 1996, but has 
found none.  In particular, the Board notes that the medical 
evidence does not show that the left knee disability is 
associated with nonunion or malunion of the tibia and fibula, 
and the left knee joint is not ankylosed.

For the period beginning January 1, 1998, the veteran's left 
knee disability is evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under that code, 
following the prosthetic replacement of the knee joint, a 100 
percent rating will be assigned for one year. Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent. 

At no time during this evaluation period does the medical 
evidence show that the left knee disability is manifested by 
severe painful motion or weakness.  

A review of the medical evidence during this period of the 
claim shows that the greatest degree of functional impairment 
of the veteran's left knee was evidenced at the February 2001 
VA exam, when the left knee range of motion measured from 
zero to 90 degrees, without pain.  At the February 2006 VA 
exam, motion of the knee ranged from zero degrees of 
extension to 100 degrees of flexion.  There was some atrophy 
but repetitive motion testing revealed no loss of motion with 
10 repetitions, and no significant fatigability on repetitive 
motion.  Such findings would not warrant higher rating on the 
basis of limitation of motion.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation for the left knee 
disability for the period beginning January 1, 1998, but has 
found none.  In particular, the Board notes that the medical 
evidence does not show that the left knee disability is 
associated with nonunion or malunion of the tibia and fibula, 
and the left knee joint is not ankylosed.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  

III.  Other Considerations

With respect to the issues discussed in this case, the Board 
has considered all of the pertinent evidence.  That evidence 
is quite consistent for each of the service-connected 
disorders, and there is no period of time during which a 
higher rating is warranted.

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for any of his service-connected 
disabilities and that the manifestations of those 
disabilities are consistent with the schedular criteria.  The 
medical evidence of record indicates that due to his service-
connected disabilities, the veteran is not permitted to do 
any of the following:  overhead reaching, repetitive 
movements of the left arm, walking for more than a quarter 
mile, standing for more than an hour, or lifting more than 25 
pounds.  He is, however, permitted to work in a sitting 
position.  

In sum, there is no indication in the record that the average 
industrial impairment from his service-connected disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.

ORDER

Entitlement to an increased rating left shoulder disability 
is denied.

Entitlement to an increased rating for right knee disability 
is denied.

Entitlement to an increased rating for left knee disability 
during the periods prior to November 26, 1996, and beginning 
January 1, 1998, is denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


